Opinión del Tribunal.

Considerando: que debiendo haberse continuando sustan-ciándose esta causa con arreglo al procedimiento antiguo, por tratarse de la averiguación y castigo de un delito come-tido con anterioridad á la fecha en que comenzó á regir en está Isla el nuevo Código Penal, según está ya declarado por esta Corte Suprema en otros casos análogos, no ha popido ser reducido á prisión el peticionario para cumplir una sentencia que no era firme, puesto que aún no habían transcurrido los diez días que le concedía el Artículo 81 de la Orden General No. 118 para alzarse contra ía sentencia, requisito'indispen-sable para que ésta hubiera adquirido la calidad de firme, y hubiera podido procederse á su ejecución con arreglo al artículo 988, en relación con el 141 de la antigua Ley de Enjuiciamiento Criminal.
Considerando: que bajo este concepto la prisión del peti-cionario. Mr. Hobart S. Bird es ilegal y debe quedar en libertad, por encontrarse el caso comprendido en el número 4 del artículo 483 del Código de Enjuiciamiento Criminal, toda vez que si el mandamiento librado para la prisión del peticionario pudiera estimarse correcto en su forma, ha sido expedido fuera de los casos permitidos por la ley.
Se declara con lugar la excarcelación solicitada por el promovente Mr. Hobart S. Bird, el que deberá quedar en *348libertad inmediatamente, cancelándose la fianza que tenía prestada; y devuélvase al Tribunal de Distrito de San Juan la causa criminal de referencia seguida contra el mencionado Mr. Hobart S. Bird por injurias á la autoridad.
Jueces concurrentes : Sres. Presidente Quiñones, y Asocia-dos, Hernández, Sulzbacher y MacLeary.
El Juez Asociado Sr. Figueras no formó Tribunal en la vista de este caso.